Citation Nr: 1503823	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral metatarsalgia and pes planus, to include as secondary to the service-connected low back disability.

2.  Entitlement to service connection for right knee condition, to include as secondary to the service-connected low back disability.

3.  Entitlement to service connection for left knee condition, to include as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from December 2003 to October 2004.  He also had periods of active duty for training from March 1987 to August 1987, April 1993 to July 1993, and August 1993 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.

The Board remanded the claim in August 2014 for further development and consideration. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has a right to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998). 

During his videoconference hearing, the Veteran testified that he did not sustain a specific injury to his feet or knees during service but that these current conditions were caused by his service-connected low back disability. 

Pursuant to the Board's August 2104 remand, the Veteran was afforded a VA examination in September 2014.  The examiner was to provide the diagnoses for any foot and knee disabilities identified, and render opinions regarding whether any diagnosed foot and knee conditions were caused or aggravated by his service-connected low back disability.  

The examiner opined that the Veteran's current bilateral mild pes planus is not due to his service-connected lumbar spine disability.  However, the examiner did not render any opinion regarding whether the Veteran's low back disability aggravated the bilateral foot condition.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2014). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

The examiner also stated that the Veteran did not have a disability of either knee.  However, a bilateral knee magnetic resonance imaging (MRI) conducted in July 2008 diagnosed mild low-grade chondromalacia primarily involving the medial and lateral joint compartments.  An additional right knee MRI with contrast was noted to be "not negative, no new action needed."  This case be must also be remanded   to the agency of original jurisdiction for another opinion regarding the diagnosed mild low-grade chondromalacia to comply with the Board's original remand.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim).

Finally at his September 2014 VA examination, the Veteran suggested that he  injured his knees in service when a blast hit a building and part of the building collapsed.  Although he reported constant pain in the knees ever since, his statement is contradicted by his denial on post-deployment examination of painful joints       and muscle aches.  Moreover, VA treatment records suggest the Veteran has  reported difficulty with memory.  However, as the Veteran has raised direct service connection with respect to his knees and the issue requires an addendum opinion  for other reasons, an opinion concerning direct service connection will also be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the September 2014 VA examination, if available.  The September 2014 opinion, October 2014 addendum, and the claims file should be reviewed.  If the original VA physician is not available, a physician of similar or greater qualifications should provide the requested opinions.  Following review of the claims file, the examiner should provide an addendum opinion on the following: 

a.  The examiner should provide an opinion as to whether the bilateral mild low-grade chondromalacia found on July 2008 MRI at least as likely as not (50 percent probability or greater) arose in service or is causally related to service.  The examiner should explain why or why not.

b.  If the mild low-grade chondromalacia is not related to service, then the examiner should opine whether the condition at least as likely as not was caused by the service-connected low back disability.  The examiner should explain why or why not.

c.  If not caused by the service-connected low back disability, the examiner should opine whether the Veteran's low back disability permanently worsened the mild low-grade chondromalacia beyond the natural progression of the condition (versus a temporary exacerbation of knee symptoms).  If the examiner concludes the mild low-grade chondromalacia was permanently worsened beyond the natural progression by the low back disability (aggravated), the examiner should attempt to quantify the degree of permanent worsening beyond the baseline level of knee disability.  Please explain the basis for the opinion reached.

d.  The examiner should also opine whether the Veteran's low back disability permanently worsened the Veteran's bilateral foot disability (bilateral metatarsalgia and pes planus) beyond natural progression (versus a temporary exacerbation of foot symptoms).  If the examiner concludes the bilateral foot disability was permanently worsened beyond the natural progression by the low back disability (aggravated), the examiner should attempt to quantify the degree of permanent worsening beyond the baseline level of foot disability.  Please explain the basis for the opinion reached.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

